Case 2:20-cv-07613-JFW-SK Document 3 Filed 09/02/20 Page 1 of 2 Page ID #:5




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

ARIEL PANIAGUA,                        CASE NO. 2:20-cv-7613-JFW (SK)
                   Petitioner,
                                       ORDER DISMISSING ACTION
             v.
                                       FOR LACK OF JURISDICTION
WARDEN,
                   Respondent.


      Petitioner is a California state prisoner who filed a letter requesting an
extension of time to file a federal habeas petition under 28 U.S.C. § 2254,
leading the Clerk’s Office to open this action. (ECF 1). He contends that the
COVID-19 pandemic and associated restrictions on his law library access
should toll the federal statute of limitations under 28 U.S.C. § 2244(d)(1).
But Petitioner has filed no actual petition presenting a justiciable “case” or
“controversy.” Calderon v. Ashmus, 523 U.S. 740, 745 (1998). Without
that, the Court has no jurisdiction to proceed. See, e.g., Harrison v.
Warden, 2016 WL 6436826, at *1 (C.D. Cal. Oct. 31, 2016) (dismissing
action for lack of jurisdiction where petitioner filed letter requesting
extension of time to file federal habeas petition but no underlying petition);
Casaburi v. Warden, 2013 WL 3367275, at *1 (C.D. Cal. July 3, 2013)
(same).
      Moreover, the Court has no authority to preemptively extend the one-
year limitations period before any § 2254 petition has even been filed. See,
e.g., Calderon, 523 U.S. at 746, 749 (no “justiciable case within the meaning
Case 2:20-cv-07613-JFW-SK Document 3 Filed 09/02/20 Page 2 of 2 Page ID #:6



of Article III” where petitioner asked court to determine timeliness “in
anticipation of seeking habeas”); Melendez v. California, 2016 WL 4009874,
at *2 (C.D. Cal. Apr. 14, 2016) (petitioner could not “bypass the statute of
limitations” by preemptively requesting extension of time to file); Ford v.
Warden, 2008 WL 2676842, at *1 (C.D. Cal. July 7, 2008) (dismissing action
where petitioner sought ruling that statute of limitations would not bar
“anticipated, but not yet filed” petition).
      THEREFORE, this action is ordered DISMISSED for lack of
jurisdiction. Judgment dismissing this action without prejudice will be
entered accordingly.
      IT IS SO ORDERED.




DATED: September 2, 2020
                                              HON. JOHN F. WALTER
                                              U.S. DISTRICT JUDGE




PRESENTED BY:



STEVE KIM
U.S. MAGISTRATE JUDGE




                                        2
